DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is the same as US Patent Nos. 10,664,662.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,664,662.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method  and system for applying a trained machine learning model to answer a user query, comprising: receiving a query text from a user, 
receiving a previously-trained discriminator configured to output, for a pair of sentences, a match value indicating a quality of semantic match between the pair of sentences, 
for each candidate answer text of a plurality of candidate answer texts, operating the previously-trained discriminator to output a candidate match value for the query text and the candidate answer text based on comparing a first hierarchy of representations of the 

Claim 1 of the instant application is similar to claim 6 of the US Patent No. 10,664,662. 
Claim 2 of the instant application is similar to claim 7 of the US Patent No. 10,664,662.
Claim 3 of the instant application is similar to claim 3 of the US Patent No. 10,664,662.
Claim 4 of the instant application is similar to claim 4 of the US Patent No. 10,664,662. 
Claims 5 and 6 of the instant application are similar to claim 7 of the US Patent No. 10,664,662.
Claim 7 of the instant application is similar to claim 5 of the US Patent No. 10,664,662.

Claim 16 of the instant application is similar to claim 8 of the US Patent No. 10,664,662. 
Claim 17 of the instant application is similar to claim 9 of the US Patent No. 10,664,662.
Claim 18 of the instant application is similar to claim 10 of the US Patent No. 10,664,662.
Claim 19 of the instant application is similar to claim 11 of the US Patent No. 10,664,662. 
Claim 20 of the instant application is similar to claim 12 of the US Patent No. 10,664,662.

Allowable Subject Matter
Claims 8 -15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, 10,664,662 (Awadallah et al) show a machine learning device which receives a query text from a user, receiving a match value indicating a quality of semantic match between a pair of sentences, performing semantic compression on each candidate answer text, and outputting an answer text associated with a high match value among the candidates. In regard to claim 8, Awadallah et al. does not specifically show or suggest receiving a previously-trained discriminator configured to output, for a pair of sentences, a match value indicating a quality of semantic match between the pair of sentences, wherein such previous training
includes training the discriminator on positive sentence pairs and training the discriminator on negative sentence pairs provided by a generator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,545,918 (Emadzadeh et al.) also shows a machine learning device which includes an input text and performs semantic compression on the data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 30, 2021